United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2932
                        ___________________________

                                 Christina L. Eaton

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: July 20, 2021
                                Filed: July 23, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Christina Eaton appeals the district court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. We agree with the
court that substantial evidence in the record as a whole supports the adverse decision.
See Twyford v. Comm’r, Soc. Sec. Admin., 929 F.3d 512, 516 (8th Cir. 2019) (de
novo review of district court’s judgment; this court will affirm unless Commissioner’s
findings are unsupported by substantial evidence or result from legal error).
Specifically, we conclude the record supports the administrative law judge’s (ALJ’s)
finding that Eaton’s impairments did not meet the mental disorder listings, see id. at
517 (ALJ’s finding that listing was not met was supported by treatment notes and
claimant’s daily activities); and the ALJ’s determination of Eaton’s residual
functional capacity (RFC), see Wildman v. Astrue, 596 F.3d 959, 969 (8th Cir. 2010)
(ALJ did not err in failing to include limitation in RFC, as he determined that
claimant’s allegations about such limitation were not credible). We find no merit to
Eaton’s argument that the ALJ erred by failing to recontact the medical expert after
the hearing. See Onstad v. Shalala, 999 F.2d 1232, 1234 (8th Cir. 1993) (reversal due
to failure to develop record is only warranted where such failure is unfair or
prejudicial; no prejudice where claimant did not show that evidence ALJ failed to
obtain would have made difference in case).

      The judgment is affirmed.
                     ______________________________




      2
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-